Citation Nr: 0945585	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the right wrist.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision, which 
continued an evaluation of 10 percent for the Veteran's 
service-connected residuals of a fracture of the right wrist.

In April 2007, a local hearing was held before a Decision 
Review Officer at the Cleveland, Ohio RO.  A transcript of 
that proceeding has been associated with the claims folder.  
The Board notes that the Veteran was also scheduled for a 
hearing before a member of the Board on July 22, 2009.  He 
failed to report for this hearing.  As the Veteran has not 
shown good cause for his failure to report for this hearing, 
nor has he requested that this hearing be rescheduled, the 
Board will proceed to adjudicate the claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to an increased evaluation 
for his service-connected residuals of a fracture of the 
right wrist.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The Board notes that, during his April 2007 local hearing, 
the Veteran stated that he had received medical treatment 
from a Dr. R.K. and a Dr. H.E.  The Veteran asserted that he 
was seen by Dr. R.K. 4 times in the previous month, March 
2007, and would be seeing her again the following month, May 
2007.  The Veteran also asserted that he recently began 
seeking treatment for pain from Dr. H.E.  While the claims 
file contains some records from March 2007 from Dr. R.K., it 
does not appear that the claims folder contains all records 
of the medical treatment the Veteran received from this 
physician or any records of medical treatment the Veteran 
received from Dr. H.E.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.  See 38 C.F.R. § 3.159 
(2009).  Therefore, an attempt must be made to locate any 
recent private treatment records relating to the Veteran's 
service-connected residuals of a fracture of the right wrist 
that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any medical 
treatment records from Dr. R.K. and 
Dr. H.E. relating to his residuals of 
a fracture of the right wrist 
referred to in the April 2007 local 
hearing transcript that have not 
already been associated with the 
claims file.  

The RO should also invite the Veteran 
to submit any pertinent evidence in 
his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Associate 
any records received, including 
negative responses, with the claims 
file.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the April 
2008 supplemental statement of the 
case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


